UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):February 27, 2017 GAIA, INC. (Exact Name of Registrant as Specified in its Charter) Colorado 000-27517 84-1113527 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (IRS EmployerIdentification No.) 833 West Boulder Road, Louisville, CO 80027-2452 (Address of Principal Executive Offices; Zip Code) Registrant’s telephone number, including area code: (303) 222-3600 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item2.02 Results of Operations and Financial Condition On February 27, 2017, Gaia,Inc. issued a press release announcing results for its quarter ended and December 31, 2016.A copy of the press release is attached as Exhibit99.1. This Current Report on Form8-K and the earnings press release attached hereto are being furnished by Gaia pursuant to Item2.02 “Results of Operations and Financial Condition.” In accordance with General Instruction B.2 of Form8-K, the information contained in this Current Report on Form8-K, including Exhibit99.1, shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. In addition, this information shall not be deemed incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing.
